Case: 20-30299     Document: 00515948975         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 22, 2021
                                  No. 20-30299                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Landry Dixon,

                                                           Plaintiff—Appellant,

                                       versus

   Ally Bank, Improperly Named as Ally Financial Corporation; Frank W.
   Hobbs; Jeffery J. Brown; Jennifer Laclair; Ms.
   Samantha,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-11344


   Before King, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Landry Dixon, proceeding pro se, filed a complaint against Ally Bank
   (Ally), Franklin W. Hobbs, Jeffrey J. Brown, Ms. Samantha, and Jennifer
   LaClair. Dixon raised claims that Ally and its employees were in violation of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30299      Document: 00515948975          Page: 2     Date Filed: 07/22/2021




                                    No. 20-30299


   the predatory lending provisions of the 2010 Dodd-Frank Act, the Consumer
   Financial Protection Act of 2010, and the Louisiana Unfair Trade Practices
   Act (LUTPA). The district court granted the defendant’s motions to dismiss
   pursuant to Federal Rule of Civil Procedure 12(b)(6), finding that Dixon
   failed to state a claim for relief. Dixon now appeals.
          We review de novo a district court’s dismissal pursuant to Rule
   12(b)(6). In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.
   2007). A plaintiff fails to state a claim upon which relief can be granted when
   the claim does not contain “enough facts to state a claim to relief that is
   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
          In his brief, Dixon argues that the district court erred in failing to
   acknowledge that he argued in his opposition to the motions to dismiss that
   the defendants were in violation of the Louisiana Unfair Trade Practices and
   Consumer Protection Law, the Michigan State Consumer Protection Act,
   the Consumer Credit Protection Act, the Truth in Lending Act, Regulation
   Z of the Federal Regulation Board, Title 15 U.S.C. Sections 1601 to 1667, and
   Federal Chapters 41 to 58 of Title 15. He further asserts that the court erred
   in failing to direct the defendants to respond to his allegation that $8,000
   included in the contract was theft by bank lending fraud.
          Because Dixon did not raise these arguments in his complaint and
   instead raised them for the first time in a pleading filed in response to the
   motions to dismiss, the arguments are not properly before this court.
   See Cutrera v. Bd. of Sup’rs of Louisiana State Univ., 429 F.3d 108, 113
   (5th Cir. 2005) (“A claim which is not raised in the complaint but, rather, is
   raised only in response to a motion for summary judgment is not properly
   before the court.”). To the extent Dixon argues that the district court should
   have construed his opposition to the motions to dismiss as a motion to amend
   his complaint, his argument is without merit. He did not expressly request




                                          2
Case: 20-30299        Document: 00515948975        Page: 3    Date Filed: 07/22/2021




                                    No. 20-30299


   an amendment of his complaint, see United States ex rel. Willard v. Humana
   Health Plan of Tex. Inc., 336 F.3d 375, 387 (5th Cir. 2003), and the amendment
   would have been futile, see Wright v. Allstate Ins. Co., 415 F.3d 384, 391
   (5th Cir. 2005).
          The district court found that Dixon’s claims involved an alleged
   disparity between a verbal conversation and the terms of a written agreement
   and, thus, were barred by the Louisiana Credit Agreement Statute. The court
   further determined that Dixon failed to allege facts showing that he has a
   private right of action under the Consumer Financial Protection Act of 2010
   and the predatory lending provisions of the 2010 Dodd-Frank Act. Regarding
   his claims arising under the LUTPA, the court determined that Ally was a
   federally-insured financial institution, and that, therefore, LUTPA was
   inapplicable to Ally. As to claims raised against the individual defendants,
   the court found that Dixon failed to allege facts that would show the
   defendants had a personal duty towards Dixon; thus, liability could not be
   assigned to corporate officers under Louisiana law.
          On appeal, Dixon does not address the court’s reasons for dismissal;
   he has, therefore, abandoned his claims. See Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993); see also Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 745, 748 (5th Cir. 1987) (concluding pro se appellant’s
   failure to identify “any error in [court’s] legal analysis or its application to
   [appellant’s] suit . . . is the same as if [appellant] had not appealed that
   judgment”).
          The judgment of the district court is AFFIRMED.




                                          3